*580Order
PER CURIAM:
Abdi Qamaan appeals the denial of his Rule 29.15 motion for post-conviction relief, following an evidentiary hearing, in which Qamaan challenged his conviction for attempted deviate sexual assault, entered pursuant to section 566.070, on the basis that his trial counsel provided ineffective assistance in both advising him not to testify and preventing him from testifying at trial. But Qamaan’s challenges are nothing more than a rehashing of the arguments made in his amended motion and a plea for the evidence to be viewed in the light most favorable to him. Because Qamaan’s challenges are without merit, we affirm the denial of his motion for post-conviction relief. Rule 84.16(b).